DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, receiving by a processor operational data (see relative claim 1) and controller configured to receive from the sensor, operational data (see relative claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Marohl et al. (US 9,559,630 and Marohl hereinafter.)
As to claim 1, A method for thermal management in a variable frequency drive, the method comprising;
receiving, by a processor, operational data associated with a variable frequency drive,the operational data comprising one or more operational parameters for the variable frequency drive;
comparing the one or more operational parameters to a threshold; and
operating the variable frequency drive to produce a first modulated output based atleast in part on the one or more operational parameters being below the threshold.
 	(Marohl teaches a method (figs.1-21) for temperature and thermal feedback control (col.7, lines 1-6) in a variable frequency inverter drive 188 (figs.1-4), the said method comprising; receiving, by a processor 120, operational data such as current 
Comparing (via step S504, fig.10 and relative fig.4 and col.14, lines 1-15) the one or more operational parameters such as current level Vs fundamental frequency output relating total harmonic distortion (THD) level to a threshold; and
operating the variable frequency (inverter) drive 188 to produce a first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based atleast in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold.)
As to claim 2, the method of claim 1, further comprising:
operating the variable frequency drive to produce a second modulated output based at least in part on at least one of the one or more operational parameters exceeding the threshold.
(Marohl teaches a method (figs.1-21), further comprising:
discontinuous pulse width modulation (DPWM 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24 and relative fig.4) based at least in part on at least one of the one or more operational parameters such as the current level exceeding (or greater than) the first current level threshold.).
As to claim 3, The method of claim 1, wherein the first modulated output comprises a space vector pulse width modulation (SVPWM) output.
(Marohl teaches a method (figs.1-21), wherein the first modulated output comprises a space vector pulse width modulation (SVPWM 408) output (see fig.4, fig.10, step S506 and (col.4, lines 36-55).)
As to claim 4, The method of claim 2, wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM) output.
(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24).)
As to claim 5, The method of claim 2, wherein the second modulated output is produced by the variable frequency drive for a first time period.
(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) for a first time 
As to claim 7, The method of claim 1, wherein the one or more operational parameters comprise a temperature parameter and a voltage modulation parameter.
(Marohl teaches a method (figs.1-21), wherein the one or more operational parameters comprise a temperature parameter (col.7, lines 1-6) and a voltage modulation parameter  Va*/Vb*/Vc* (fig.1, andor (col.3, lines 39-67) or voltage parameter Vd*, Vq* via terminal voltage feedback module 108, see fig.1.)
As to claim 8, the method of claim 2, wherein the second modulated output is produced by the variable frequency drive until the at least one or the one or more operational parameters is below the threshold.
(Marohl teaches a method (figs.1-21), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) until the parameter such as current is below the first current –THD level 413, wherein the first modulated output SVPWM 408 is active, see fig.4, (col. 13, lines 15-31).)
As to claim 9, the method of claim 8, further comprising:
operating the variable frequency drive to produce the first modulated output in response to the at least one of the one or more operational parameters being below the threshold.
(Marohl teaches a method (figs.1-21), further comprising:
space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based at least in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold.)
As to claim 11, A system comprising:
A variable frequency drive;
A sensor configured to collect operational data associated with the variable frequency drive; and 
a controller configured to:
receive from the sensor, operational data, the operational data comprising one or more operational parameters for the variable frequency drive;
compare the one or more operational parameters to a threshold; and 
operate the variable frequency drive to produce a first modulated output based at least in part on the one or more operational parameters being below the threshold.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2) comprising:
A variable frequency drive such as the inverter drive 188;

a controller such as a mode controller 203 (fig.1) or data processor 264 (fig.2) configured to:
receive from the sensor108/115-114/124-116/ 201/ 205, said operational data, the said operational data comprising one or more operational parameters such as feedback voltage, Vd*, Vq*, position & speed data, feedback current ia, ib, ic, current command id*, iq*, fundamental frequency for the variable frequency (inverter) drive 188;
Compare (via step S504, fig.10 and relative fig.4 and col.14, lines 1-15) the one or more operational parameters such as current level Vs fundamental frequency output relating total harmonic distortion (THD) level to a threshold; and
operate the variable frequency (inverter) drive 188 to produce a first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based atleast in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold.)
As to claim 12, the system of claim 11, wherein the controller is further configured to:

(Marohl teaches (figs.1-21) a system 120 (figs.1-2) wherein the controller such as mode controller 203 or data processor 264 (figs.1-2) is further configured to:
operate the variable frequency (inverter) drive 188 (figs.1-2) to produce a second modulated output such as discontinuous pulse width modulation (DPWM 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24 and relative fig.4) based at least in part on at least one of the one or more operational parameters such as the current level exceeding (or greater than) the first current level threshold.)
As to claim 13, the system of claim 11, wherein the first modulated output comprises a space vector pulse width modulation (SVPWM) output.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2) wherein the first modulated output comprises a space vector pulse width modulation (SVPWM 408) output (see fig.4, fig.10, step S506 and (col.4, lines 36-55).)
As to claim 14, the system of claim 12, wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM) output.
Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4, fig.10, step S508, (col.4, lines 36-55) and (col.17, lines 20-24).)
As to claim 15, the system of claim 12, wherein the second modulated output is produced by the variable frequency drive for a first time period.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) for a first time period (or e.g. inverter drive 188 operating in the DPWM time period, see (col.2, lines 54-67) and (col.3, lines 1-9).)
As to claim 17, the system of claim 11, wherein the one or more operational parameters comprise a temperature parameter and a voltage modulation parameter.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the one or more operational parameters comprise a temperature parameter (see (col.7, lines 1-6) and a voltage modulation parameter Va*/Vb*/Vc* (fig.1, andor (col.3, lines 39-67) or voltage parameter Vd*, Vq* via terminal voltage feedback module 108, see fig.1.)
As to claim 18, the system of claim 12, wherein the second modulated output is produced by the variable frequency drive until the at least one of the one or more operational parameters is below the threshold.
Marohl teaches (figs.1-21) a system 120 (figs.1-2),  wherein the second modulated output comprises a discontinuous pulse width modulation (DPWM output 410, see fig.4) until the parameter such as current is below the first current –THD level 413, wherein the first modulated output SVPWM 408 is active, see fig.4, (col. 13, lines 15-31).)
As to claim 19, the system of claim 18, wherein the controller is further configured to:
operate the variable frequency drive to produce the first modulated output in response to the at least one of the one or more operational parameters being below the threshold.
(Marohl teaches (figs.1-21) a system 120 (figs.1-2), wherein the controller 203/ processor 264 is further configured to: operate the variable frequency (inverter) drive 188 (fig.1) to produce the first modulated output such as space vector pulse width modulation (SVPWM 408) (see fig.4, fig.10, step S506 and (col.4, lines 36-55) based at least in part on the one or more operational parameters such as current level for the measured fundamental frequency being below (or less than) the first current level threshold.)
Allowable Subject-Matter
Claims 6, 10, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (see relative claims 10 and 20) fails to teach operating the variable frequency drive to produce the second modulated output for a second time .
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) KIM (US Pub.No: US 2014/0197765 A1) teaches (figs.1-6, abstract) method and apparatuses for controlling output voltages of inverters driving electric motors such as electric motor 250 (figs.2-3) based on current THD (figs.1-4) and temperature sensing feedback control using switching modulation methods such as  SVPWM 560 and DPWM 570 (fig.5).
b) Borisov et al. (US 10,187,000 B2) teaches (figs.1-8, (col.5, lines 32-41) The PWM modulator method may be selected based on the VSD size and full load ampere (FLA) setting. If FLA is lower than a predetermined threshold the PWM modulator may be continuous space vector modulation; if FLA is greater than or equal to the predetermined threshold, a discontinuous space vector modulation may be applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			08/18/2021